Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A, Figures 1-3 in the reply filed on June 3, 2021 is acknowledged. Claims 8-11 were previously withdrawn as directed to a non-elected invention, but after further consideration, remaining claims 9-11 will now be acted on by the examiner. Since applicant identified the claims as non-elected originally, such reincorporation will not preclude the finality of this action. 

Claims 7, 15 and 17 are objected to because of the following informalities:  In each of claims 7 and 17, “comprise” should be --comprises--, as “plurality” is singular and is the noun addressed by “comprises”. In claim 15, line 2, the first instance of “reinforcement strap” should be capitalized. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 6-7, 9-15, 17 and 21-25 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 6, lines 9-10, “the folded portions” lack antecedent basis.

In claim 21, lines 8-9, “the reinforcement strap” lacks singular antecedent basis.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 6, 12, 21 and 25 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (2004/0074798). Claims 6, 9, 12-15, 21-22 and 25 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (4,865,200). Each discloses a container comprising an outer carton (1; 20; respectively) configured to hold an inner receptacle (5; 10) and a plurality of inherent reinforcement straps (12 and 13; 18 and 18) attached to the inner receptacle, wherein at least one reinforcement strap of the plurality of reinforcement straps crosses over (see Figure 6; see Figure 1) with one other reinforcement strap of the plurality of reinforcement straps, and wherein the inner receptacle includes a flap (any one of 6, 6, 7 and 7; any one of 16) configured to secure foldable portions (6, 6, 7, 7; all flaps 16) of the inner receptacle together, wherein the at least one reinforcement strap is located between the folded foldable portions (perimetrically inside 6, 6, 7 and 7; perimetrically inside all flaps 16). the reinforcement strap located between the inner wall and the outer wall at the corners. per se. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claims 9 and 22, Sullivan et al. disclose any one flap (16) of the inner receptacle inserted through a wall (adjacent walls 19) of the inner receptacle. 
As to claims 12 and 25, each discloses the plurality of reinforcement straps comprises an X shape. 
As to claim 13, Sullivan et al. disclose an inner receptacle (10) and an outer carton (20), wherein the inner receptacle includes an inner wall (16) and an outer wall (19), and wherein the inner wall and outer wall are connected and fold (at 16) with a segment of the reinforcement strap (18) located between the inner wall and the outer wall to some degree.
As to claim 14, Sullivan et al. disclose plural reinforcement straps (18). 
As to claim 15, Sullivan et al. disclose the reinforcement straps crossing over one another. 
As to claim 21, each discloses the inner receptacle (5; 10) comprising a foldable tab (6 or 7; one 16) configured to fold over when a corresponding reinforcement strap (12 or 13; one 18) so that the foldable tab holds the reinforcement strap onto the inner receptacle.  

Claims 13 and 14 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlieb (4,793,550). Disclosed is a container comprising an inner receptacle (10 or inside 10) and a reinforcement strap (60) configured to absorb energy wherein the reinforcement strap is attached to the inner receptacle, and wherein the inner receptacle includes an inner wall (54) and an outer wall (52), and wherein the inner wall and outer wall are connected and fold (at the four corners) with a segment of the reinforcement strap located between the inner wall and the outer wall at the corners. The references to being “inner” and an airbag module are couched as inferences only, and as such comprise only intended use of the claimed container per se. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 14, plural reinforcement straps (60) are disclosed. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied against claims 6 and 13 above and further in view of Smith .   

Claims 10-11, 19-20 and 23-24 are finally rejected under 35 U.S.C. 103 as being unpatentable over either one of Sullivan et al. and Gottlieb as applied to claims 9 and 13 above further in view of Smith (3,372,855). Sullivan et al. and Gottlieb each disclose a container employing a plurality of reinforcement straps, but not such that the inner and outer portions are comprised of fiberboard. However, Smith discloses a receptacle to which the straps are applied such that the inner and outer portions of the receptacle are comprised of fiberboard. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner and outer receptacles of either one of Sullivan et al. and Gottlieb of a fiberboard composition as in the manner of Smith as claimed, as such a modification would predictably render a conventional material of a strapped container. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416. 

Applicant’s arguments and amendments, filed June 3, 2021, with respect to the previous rejections of the claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of new references to Taylor et al. and Sullivan et al, alone or in combination with previous references employed. The claims remain broad and somewhat indefinite in scope as to what structure is being claimed. The use of “configured to…” alone and compounded in single phrases renders the scope as a combination or a mere possibility difficult to determine. “Configured to” has been considered as mere intended use, not a structure or combination. For example, “an outer carton configured to hold an inner receptacle configured to surround the airbag module” structurally only defines an outer carton capable of holding an imaginary inner receptacle, which imaginary inner receptacle being capable of holding an imaginary airbag module, which is just an outer carton being actually claimed. 

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.




For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                             	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG